Citation Nr: 0929030	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  93-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.  
The appellant submitted a notice of disagreement in January 
1996 and subsequently perfected his appeal in March 1996.

This claim came before the Board in July 1997, February 2000, 
August 2003, June 2006 and September 2007.  The September 
2007 Board decision denied the appellant's claims of: 
entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left ankle 
disability; entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
left ankle disability; entitlement to service connection for 
a left knee disability, to include as secondary to a service-
connected left ankle disability; and entitlement to TDIU.  

The appellant subsequently submitted a notice of appeal to 
the United States Court of Appeals for Veterans Claims 
(Court), indicating his disagreement with the denial of his 
claim for TDIU.  The Court issued a December 2008 Order 
vacating, in part, the September 2007 Board decision and 
remanding the appeal for readjudication consistent with the 
parties' Joint Motion for Remand.  The claim for TDIU is 
again before the Board.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, and 
in conjunction with the December 2008 Joint Motion for 
Remand, the Board has determined that additional evidentiary 
development is necessary prior to the adjudication of the 
appellant's claim of entitlement to TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).

The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not 
be a total 'basket case' before the 
courts find that there is an inability 
to engage in substantial gainful 
activity.  The question must be looked 
at in a practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

Moore v. Derwinski, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The appellant is currently service connected for residuals of 
a left fibular fracture, evaluated as 10 percent disabling, 
and for hepatitis C, evaluated as 10 percent disabling.  The 
combined disability rating is 20 percent.  In September 2007, 
the Board denied the appellant's claim of entitlement to 
TDIU, basing this determination upon an October 2005 VA 
examination report which only addressed the appellant's left 
ankle disability with regard to his employability.  
Subsequently, the appellant was awarded service connection 
for hepatitis C, in February 2006.  The December 2008 Joint 
Motion for Remand found that a new VA examination was 
required to take into account both of the appellant's 
service-connected disabilities.  As such, this claim is 
remanded to the Veterans Benefits Administration (VBA) in 
accordance with that finding.

Accordingly, the case is REMANDED for the following action:

1.  VBA should obtain any available 
current treatment records (VA and non-
VA) pertaining to the appellant.  Any 
records received should be associated 
with the appellant's claims file.

2.  VBA should schedule the appellant 
for a new VA examination, with an 
appropriate examiner, to determine the 
effects of his service-connected 
residuals of a left ankle fracture and 
hepatitis C on his employability.  The 
examiner should determine whether it is 
at least as likely as not (50 percent or 
greater probability) that the service-
connected residuals of left fibular 
fracture and hepatitis C render the 
appellant unable to secure and follow a 
substantially gainful occupation.  
Consideration should be given to his 
level of education, any special training 
and previous work experience, but not to 
his age or to any impairment caused by 
nonservice-connected disabilities.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review of pertinent documents 
therein in conjunction with the 
examination.  The examination report 
should reflect that a review of the 
claims file was conducted.  All 
findings, and the reasons and bases 
therefor, should be set forth in detail.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to TDIU 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

